FILED
                            NOT FOR PUBLICATION
                                                                            AUG 16 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GABRIELA VASQUEZ-PEREZ, AKA                      No.   16-70758
Gabriela Perez, AKA Gabriela Vasquez,
                                                 Agency No. A208-084-056
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 18, 2018
                       Submission Withdrawn June 7, 2019
                          Resubmitted August 16, 2019
                             San Francisco, California

Before: CALLAHAN, N.R. SMITH, and MURGUIA, Circuit Judges.

      Gabriela Vasquez-Perez, a native and citizen of Mexico, entered the United

States without admission and was charged with being removable. She appeared

before an Immigration Judge (IJ) along with four other aliens. She stated that she



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
would represent herself. She listened to the IJ’s statements, and admitted that she

had been convicted for “crystal meth.” The IJ found Vasquez-Perez removable,

and on appeal, the Board of Immigration Appeals (BIA) affirmed her removal.

Vasquez-Perez filed a petition for review with the Ninth Circuit, which appointed

pro bono counsel.

      Following oral argument, we issued an en banc opinion in Marinelarena v.

Barr, No. 14-72003 (July 18, 2019), in which we held that “whether the record of

conviction necessarily establishes the elements of the disqualifying federal offense

‘is a legal question with a yes or no answer.’” Id. at *8 (internal citation omitted).

Because the IJ and the BIA did not have the benefit of our opinion in

Marinelarena,, we VACATE the order of removal and REMAND to the agency

for further proceedings in light of our opinion in Marinelarena.1

      Each party to bear its own costs.




      1
            Because we vacate the order of removal and remand, we need not and
do not address the other issues briefed by petitioner.
                                           2